— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 20, 1990, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant testified that he was a cosigner of all the checks for his partnership, that he visited the business premises weekly and that on occasion he purchased supplies for the business. These activities took place while he was receiving unemployment insurance benefits. When claimant filed for benefits he denied that he was engaged in any business activities. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant was not totally unemployed is supported by substantial evidence (see, Matter of Gonyo [Roberts], 124 AD2d 884; Matter of St. Germain [Ross], 78 AD2d 565). There was also substantial evidence in the record to support the further conclusion that claimant’s rights to future benefits be reduced because he made willful false statements and that the benefits already paid were recoverable (see, Labor Law § 594; Matter of O’Leary [Roberts], 93 AD2d 915).
Mahoney, P. J., Mikoll, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.